WALKER, P. J.
Each of the counts of the complaint as amended contains averments to the effect that described structures erected by the defendant through the block of which plaintiff’s residence lot is a part, and across a street upon which that lot abuts, and in proximity thereto, interfere with the means of access to the lot, render it less desirable as a place of residence, cut off the view and light and air from it, and in other specified ways render that lot and the residence on it less desirable and less valuable. We think that each of the *298counts discloses that such an injury was caused to the plaintiff’s property by the structures mentioned as to entitle him to maintain an action at law to recover damages therefor. — Highland Avenue & Belt R. Co. v. Matthews, 99 Ala. 24, 10 South. 267, 14 L. R. A. 462; Birmingham Ry., L. & P. Co. v. Moran, 151 Ala. 187, 44 South. 152, 125 Am. St. Rep. 21; Mobile & Montgomery Ry. Co. v. Alabama Midland Ry. Co., 116 Ala. 51, 61, 23 South. 57. The averments show that the structures mentioned caused special damage to the plaintiff by injuring his property and depreciating the value of it, different in kind from that suffered by the general public in consequence of the obstruction of the highway. — 21 Am. & Eng. Ency. of Law (2d Ed.) 714.
Whether or not the defendant had' acquired the right to make use of the street and of the land upon Avhich the structures Avere erected, it was liable to the plaintiff for special damage to his property thereby caused. Neither of the counts has the faults which are imputed to it in the argument made in support of the contention that the demurrer to it should have been sustained. No other question is presented for review.
Affirmed..